Dismissed and Opinion Filed on March 17, 2020




                                    S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-00131-CV

                         WILSON NGUYEN, Appellant
                                  V.
                          KHOA VAN VO, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-05798

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s March 12, 2020 unopposed motion to dismiss

the appeal. In the motion, appellant states that the parties have reached a settlement

agreement and agree to the dismissal of this appeal. We grant the motion and dismiss

this appeal. See TEX. R. APP. P. 42.1(a)(1).



                                               /Robert D. Burns, III/
                                               ROBERT D. BURNS, III
                                               CHIEF JUSTICE

200131f.p05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WILSON NGUYEN, Appellant                    On Appeal from the 68th Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00131-CV          V.              Trial Court Cause No. Dc-19-05798.
                                            Opinion delivered by Chief Justice
KHOA VAN VO, Appellee                       Burns. Justices Whitehill and
                                            Molberg participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party shall bear his own costs of this appeal.


Judgment entered this 17th day of March, 2020.